BERDON, J.,
dissenting. Despite the fact that General Statutes § 13a-149 “permits recovery against a municipality if the municipality had nothing more than ‘constructive notice’ of the defect” causing a plaintiffs injury; Sanzone v. Board of Police Commissioners, 219 Conn. 179, 198, 592 A.2d 912 (1991); the majority concludes that the defendant in this case, the city of New Haven, cannot be held liable for failing to prevent the plaintiffs injury because it lacked notice of the defect that caused the injury. I find the conclusion that the defendant lacked constructive notice, or for that matter even, lacked actual notice, to be illogical under the facts of this case and, therefore, I dissent.
In the present case, the defendant’s own records and the other evidence demonstrate that every year for the fifteen years prior to this incident, in celebration of the July 4 holiday, a bonfire has been set at the intersection of Clark and Pleasant Streets in New Haven between 10 p.m. on July 3 and 12:30 a.m. on July 4. In anticipation of the bonfire being set over the July 4, 1992 holiday, the defendant arranged to have additional firefighters and public works employees on duty on the evening of July 3 and the morning of July 4. As anticipated, the bonfire was lit on the night of July 3, 1992, and the plaintiff, a pedestrian who happened to be traveling through the area, was struck in the face by a piece of debris that flew out of the fire. Subsequently, as a result of the injury, the plaintiff lost the use of his right eye.
*649In denying that the defendant had adequate notice of the bonfire to justify the imposition of liability under § 13a-149, the majority relies upon the fact that previously this court has interpreted that section as requiring that notice be of the particular defect itself that caused the injury rather than notice of the conditions that naturally would produce such a defect. See Baker v. Ives, 162 Conn. 295, 305, 294 A.2d 290 (1972); Jainchill v. Schwartz, 116 Conn. 522, 525, 165 A. 689 (1933); Carl v. New Haven, 93 Conn. 622, 628, 107 A. 502 (1919); see also Linn v. Hartford, 135 Conn. 469, 472, 22 A.2d 115 (1949). The rationale underlying this inteipretation is that if the law were to allow the imposition of liability where there was notice only of a condition that might be expected to produce a defect, “the expansion of municipality liability for highway defects would be enormous, the burden of repair and remedy cast upon them be vastly enlarged, and a wide field of uncertainty opened up in which triers might wander comparatively unrestrained in speculations as to causes and anticipated results.” Carl v. New Haven, supra, 628-29.
In limiting liability through a restrictive interpretation of notice, however, I do not believe that this court ever intended to relieve municipalities from liability under the statute to such an extent as to actually conflict with the purpose for which the statute was enacted. This court has explained that the liability created by § 13a-149 gives rise to a duty on the part of municipalities to, in effect, use reasonable care in maintaining its highways. Thus, although under § 13a-149 “[i]t is not the duty of a municipality to keep its highways reasonably safe for public travel under all circumstances, nor to use all possible means to bring that result about . . . [it is] its duty ... to make such efforts and employ such measures to that end as, in view of all the existing circumstances and conditions, are in themselves reasonable.” Cusick v. New Haven, 148 Conn. 548, 551, *650172 A.2d 905 (1961); Cohen v. Hamden, 27 Conn. App. 487, 494, 607 A.2d 452 (1992).
In this case, the defendant’s knowledge of the annual practice of lighting a bonfire at the intersection of Clark and Pleasant Streets on July 3 placed the defendant on notice that, with almost near certainty, a dangerous defect would erupt at a particular location on its highway on the evening of July 3, 1992. In addition, the defendant was aware that the defect that almost certainly would erupt was inherently dangerous in nature. The defendant employed additional firefighting and public works personnel in anticipation of the imminent eruption of the defect. Indeed, it is reasonable to conclude that the defendant endorsed the annual ritual of lighting the bonfire on the basis of its failure to have its personnel and equipment positioned at the street intersection in order to prevent the bonfire’s ignition, or at least to extinguish it immediately upon its being ignited. Under these circumstances, it can hardly be said that the defendant lacked actual notice of the defect that injured the plaintiff.
Nevertheless, if the circumstances did not provide the defendant with actual notice of the defect, I would conclude that the defendant had at least constructive notice of the defect. “Constructive notice is premised on the policy determination that under certain circumstances a person should be treated as if he had actual knowledge so that one should not be permitted to deny knowledge when he is acting so as to keep himself ignorant. . . . Therefore, when a [municipality] fails to make or to have made a reasonable inspection which would have disclosed [a] dangerous condition, [its] negligent ignorance is, in the eyes of the law, equivalent to actual knowledge.” (Internal quotation marks omitted.) Hall v. Burns, 213 Conn. 446, 479, 569 A.2d 10 (1990).1
*651In my view, the pattern of bonfires in the fifteen years prior to when the plaintiff was injured in 1992, provided adequate constructive notice to the defendant that a dangerous defect in the highway on the night of July 3, 1992, was extremely likely to erupt and could very likely lead to serious injury to person or property. This is not a situation such as existed in Jainchill v. Schwartz, supra, 116 Conn. 525-26, wherein the defendant municipality was charged with the knowledge that a local business was in the habit of unpackaging fish outside its store on the municipal sidewalk but, despite that knowledge, was found not to have had constructive notice that the sidewalk was in a dangerously defective condition caused by fish slime that spilled during the unpackaging. In concluding that the defendant did not have notice of the defective condition of the sidewalk, this court reasoned that the fish slime was not visible through the water that always also spilled out during the unpackaging and that, as a result, the particular defects had not been “so conspicuous as to attract the attention of the municipal authorities in the exercise of a reasonable supervision of the streets.” Id., 525. Consequently, the municipality could not be charged with constructive notice of the defect. Id., 525-26.
In the present case, the fact that the defendant engaged in preparatory efforts in anticipation of the bonfire demonstrates that the notice to the defendant was sufficient to subject it to liability under § 13a-149. Furthermore, finding that constructive notice existed in this situation would advance the public policy underlying § 13a-149 of encouraging municipalities to use reasonable care in maintaining safe conditions on their highways. Under these circumstances, I would hold that *652the notice was sufficient to justify the imposition of liability upon the defendant for the plaintiffs devastating and altogether preventable injuries.
Accordingly, I dissent.

 This explanation of constructive notice was provided in the context of an action brought against the state under the state defective highway liability *651statute, General Statutes § 13a-144. The same rationale applies to § 13a-149, because “there is no material difference in the obligation imposed on the state by § 13a-144 and that imposed on municipalities by ... § 13a-149.” (Internal quotation marks omitted.) Hall v. Burns, supra, 213 Conn. 477.